Case 3:21-cv-00817-MEM Document1 Filed 01/22/21 Page 1 of 15

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

Alexander J. Rinaldi, Esq.; 018941985
SALNY REDBORD AND RINALDI
9 Eyland Avenue

Succasunna, NJ 07876

973/584-1520

Attorneys for Plaintiff

 

DANIELLE BOLICH AND
WILLIAM BOLICH, her husband,

Plaintiffs,
Vs.

CAMELBACK RESORT, it agents,
Servants and/or employees, and/or
CAMELBACK SKI RESORT, it agents,
Servants and/or employees, And/or
XYZ Corporation, a fictitious name,
And/or ABC Corporation, a fictitious

:CIVIL ACTION NO.:

Civil Action

COMPLAINT, JURY DEMAND,

: DESIGNATION OF TRIAL COUNSEL

DEMAND FOR DISCOVERY OF
INSURANCE COVERAGE and

: DEMAND FOR CERTIFIED ANSWERS
: TO INTERROGATORES, DESIGNATION

 

Name, and/or JOHN or JANE DOES, OF TRIAL COUNSEL
1-10, fictitious names,
Defendants.
INTRODUCTION

1. Plaintiff, DANEDLLE BOLICH, residing at 7 Sue Court, in the Township of Mount

Olive, County of Morris, State of New Jersey, was guest and/or a business invitee, skiing at the

Camelback Resort, also known as Camelback Ski Resort, located at 301 Resort Drive, Tannersville,

Pa. 18372.
Case 3:21-cv-00817-MEM Document1 Filed 01/22/21 Page 2 of 15

2. Plaintiff, WILLIAM BOLICH, residing at 7 Sue Court, in the Township of Mount
Olive, County of Morris, State of New Jersey, and is the spouse of the Plaintiff, DANEILLE
BOLICH.

3. At all times mentioned herein, the defendants, CAMELBACK, it agents, servants and/or
employees, A/K/A CAMELBACK SKI RESORT, it agents, servants and/or employees,
AND/OR XYZ CORPORATION, A FICTITIOUS NAME, AND/OR- ABC
CORPORATION, A FICTITIOUS NAME, doing business at 301 Resort Drive, Tannersville,
Pa. 18372.

4. The defendants, JOHN or JANE DOES, 1 -10, are individuals responsible for the
maintenance of the Defendant’s, CAMELBACK, it agents, servants and/or employees, A/K/A
CAMELBACK SKI RESORT, it agents, servants and/or employees, AND/OR XYZ
CORPORATION, A_ FICTITIOUS NAME, AND/OR ABC CORPORATION, A
FICTITIOUS NAME, property, and are presently unknown to Plaintiffs.

5. On or about the 30th day of January, 2019, and at all times herein referred to, the
Plaintiff, DANIELLE BOLICH, during the course of a normal ski event on the premises of the
Defendants’ property located at 301 Resort Drive, Tannersville, Pa. 18372, when she had
completed her skiing event, was caused to fall down a hill, crashing into a snow and ice covered
brick, and then she was injured sustaining severe disabling injuries to her person, as a result of the
negligently maintained ski slope, and walkway areas.

6. Defendants were negligent in the maintenance of the ski slopes and/or failed to warn and/or
instruct its patrons on the safety and/or hazards on the ski slopes and walkway areas, including but

not limited to snow and/or ice covered bricks.
Case 3:21-cv-00817-MEM Document1 Filed 01/22/21 Page 3 of 15

JURISDICTION

7. The parties of this action are citizens of different states, with the plaintiffs being citizens of
the State of New Jersey, and the defendants, being citizens and doing business in the State of
Pennsylvania.

8. The amount in controversy of this action exceeds $75,000.00 (Seventy-Five Thousand
Dollars).

9. This Honorable Court has jurisdiction over the instant matter pursuant to 28 U.S.C. Sec 1332.

PARTIES

10. Plaintiffs, DANEILLE BOLICH and WILLIAM BOLICH, her husband, reside at
7 Sue Court, in the Township of Mount Olive, County of Morris, State of New Jersey.

ll. Defendants, CAMELBACK, it agents, servants and/or employees, A/K/A
CAMELBACK SKI RESORT, it agents, servants and/or employees, AND/OR XYZ
CORPORATION, A_ FICTITIOUS NAME, AND/OR ABC CORPORATION, A
FICTITIOUS NAME, doing business at 301 Resort Drive, Tannersville, Pa. 18372.

12. The Defendant, JOHN or JANE DOES, 1 -10, are individuals responsible for the
maintenance of the Defendant’s, CAMELBACK, it agents, servants and/or employees, A/K/A
CAMELBACK SKI RESORT, it agents, servants and/or employees, AND/OR XYZ
CORPORATION, A_ FICTITIOUS NAME, AND/OR ABC CORPORATION, A
FICTITIOUS NAME, property, and are presently unknown to Plaintiffs.

FIRST COUNT
NEGLIGENCE — PLAINTIFF DANIELLE BOLICH

13. On or about the 30th day of January, 2019, and at all times herein referred to herein, the
Case 3:21-cv-00817-MEM Document1 Filed 01/22/21 Page 4 of 15

Plaintiff, DANIELLE BOLICH, during the course of a normal ski event on the Defendants’
premises located at 301 Resort Drive, Tannersville, Pa. 18372, was leaving the ski slopes when she
was caused to fall down the hill and/or walkway and crashed into a snow and/or ice covered brick,
causing Plaintiff, DANIELLE BOLICH, to sustain severe disabling injuries to her person, as a
result of the negligent, dangerous, defective and poorly maintained ski slope.

14. The defendants, CAMELBACK, it agents, servants and/or employees, A/K/A
CAMELBACK SKI RESORT, it agents, servants and/or employees, AND/OR XYZ
CORPORATION, A_ FICTITIOUS NAME, AND/OR ABC CORPORATION, A
FICTITIOUS NAME, were responsible for the maintenance of the ski slopes and its walkway
areas, for the purpose of entertainment and sport use to the public and/or its business invitees.

15. The defendants, JOHN or JANE DOES, 1 - 10, were responsible to the Plaintiffs, and/or
any guest, patrons and/or business invitees who utilized their ski slopes and walking areas, to
ensure that all of the ski slopes and walking areas were free and clear of any obstacles and/or
defects, including snow and/or ice covered bricks.

16. On or about the 30th day of January, 2019, the Plaintiff, DANEILLE BOLICH, residing at
7 Sue Court, in the Township of Mount Olive, County of Morris, State of New Jersey, was
attending a normal ski event on the premises of the defendants, CAMELBACK, it agents,
servants and/or employees, A/K/A CAMELBACK SKI RESORT, it agents, servants and/or
employees, AND/OR XYZ CORPORATION, A FICTITIOUS NAME, AND/OR ABC
CORPORATION, A FICTITIOUS NAME, located at 301 Resort Drive, Tannersville, Pa.

18372.
Case 3:21-cv-00817-MEM Document1 Filed 01/22/21 Page 5 of 15

17. Defendants were negligent in the maintenance of the ski slopes and walking areas, and/or
warning and/or instruction of its users and/or keeping the slopes free and clear of any obstacles,
including but not limited to snow and/or ice covered bricks..

18. Asa direct and proximate result of the negligence of the defendants, CAMELBACK, it
agents, servants and/or employees, A/K/A CAMELBACK SKI RESORT, it agents, servants
and/or employees, AND/OR XYZ CORPORATION, A FICTITIOUS NAME, AND/OR ABC
CORPORATION, A FICTITIOUS NAME, the plaintiff, DANIELLE BOLICH, was severely
and permanently injured, suffered severe shock to her nervous system, has undergone and in the
future will continue to undergo great pain and suffering, has and is unable to attend to her usual
duties and occupation causing financial loss and has, is and will in the future be compelled to
expend diverse sums of money to cure herself of said injuries, and has been and in the future will be
caused to refrain from her normal pursuits all to her great loss and damage.

WHEREFORE, plaintiff, DANIELLE BOLICH, demands judgment against the defendants,
CAMELBACK, it agents, servants and/or employees, A/K/A CAMELBACK SKI RESORT,
it agents, servants and/or employees, AND/OR XYZ CORPORATION, A FICTITIOUS
NAME, AND/OR ABC CORPORATION, A FICTITIOUS NAME, JOHN or JANE DOES 1
-10, jointly, severally or in the alternative, for damages, together with interest and costs of suit.

SECOND COUNT

19. Plaintiffs, DANETILLE BOLICH and WILLIAM BOLICH, her husband, repeat and
reiterate each and every allegation contained in the “Introduction” through the First Count as if fully
set forth herein at length.

20. The defendants, CAMELBACK, it agents, servants and/or employees, A/K/A

CAMELBACK SKI RESORT, it agents, servants and/or employees, AND/OR XYZ
Case 3:21-cv-00817-MEM Document1 Filed 01/22/21 Page 6 of 15

CORPORATION, A_ FICTITIOUS NAME, AND/OR ABC CORPORATION, A
FICTITIOUS NAME, were responsible for the maintenance of the ski slopes and walking areas,
for the purpose of entertainment and sport use to the public and/or its business invitees.

21. The defendants, JOHN or JANE DOES, 1 - 10, were responsible to the Plaintiffs, and/or
any guest, patrons and/or business invitees who utilized their ski slopes and walking areas, to
ensure that all of the ski slopes were free and clear of any obstacles and/or defects, including snow
and/or ice covered bricks.

22. On or about the 30th day of January, 2019, the Plaintiff, DANEILLE BOLICH, residing at
7 Sue Court, in the Township of Mount Olive, County of Morris, State of New Jersey, was
attending a normal ski event on the premises of the defendants, CAMELBACK, it agents,
servants and/or employees, A/K/A CAMELBACK SKI RESORT, it agents, servants and/or
employees, AND/OR XYZ CORPORATION, A FICTITIOUS NAME, AND/OR ABC
CORPORATION, A FICTITIOUS NAME, located at 301 Resort Drive, Tannersville, Pa.
18372.

23. Defendants were negligent in the maintenance of the ski slopes and walking areas, and/or
warning and/or instruction of its users and/or keeping the slopes free and clear of any obstacles,
including but not limited to snow and/or ice covered bricks.

24. Asa direct and proximate result of the negligence of the defendants, CAMELBACK, it
agents, servants and/or employees, A/K/A CAMELBACK SKI RESORT, it agents, servants
and/or employees, AND/OR XYZ CORPORATION, A FICTITIOUS NAME, AND/OR ABC
CORPORATION, A FICTITIOUS NAME, the plaintiff, DANIELLE BOLICH, was severely
and permanently injured, suffered severe shock to her nervous system, has undergone and in the

future will continue to undergo great pain and suffering, has and is unable to attend to her usual
Case 3:21-cv-00817-MEM Document1 Filed 01/22/21 Page 7 of 15

duties and occupation causing financial loss and has, is and will in the future be compelled to
expend diverse sums of money to cure herself of said injuries, and has been and in the future will be
caused to refrain from her normal pursuits all to her great loss and damage.

WHEREFORE, plaintiff, DANIELLE BOLICH, demands judgment against the defendants,
CAMELBACK, it agents, servants and/or employees, A/K/A CAMELBACK SKI RESORT,
it agents, servants and/or employees, AND/OR XYZ CORPORATION, A FICTITIOUS
NAME, AND/OR ABC CORPORATION, A FICTITIOUS NAME, JOHN or JANE DOES 1
-10, jointly, severally or in the alternative, for damages, together with interest and costs of suit.

THIRD COUNT
HIDDEN TRAP

25. Plaintiffs, DANETLLE BOLICH and WILLIAM BOLICH, her husband, repeat and
reiterate each and every allegation contained in the “Introduction” through the Second Counts as if
fully set forth herein at length.

26. On or about the 30th day of January 2019, and at all times herein referred to, the defendants,
CAMELBACK, it agents, servants and/or employees, A/K/A CAMELBACK SKI RESORT,
it agents, servants and/or employees, AND/OR XYZ CORPORATION, A FICTITIOUS
NAME, AND/OR ABC CORPORATION, A FICTITIOUS NAME, were the owners of a
certain premises and/or business located at 301 Resort Drive, Tannersville, PA 18372.

27. On or about the date and place aforesaid, plaintiff, DANEILLE BOLICH, was a guest,
and/or business invitee lawfully leaving the ski slopes and/or walkways of the defendant,
CAMELBACK, it agents, servants and/or employees, A/K/A CAMELBACK SKI RESORT,
it agents, servants and/or employees, AND/OR XYZ CORPORATION, A FICTITIOUS

NAME, AND/OR ABC CORPORATION, A FICTITIOUS NAME, premises, and leaving the
Case 3:21-cv-00817-MEM Document1 Filed 01/22/21 Page 8 of 15

premises when she was caused to fall down the hill and/or walking area, and crashed into a snow
and/or ice covered brick, which ski slope and/or walking areas were provided by the said
defendants on their premises.

28. At the time and place aforesaid, defendants owed to plaintiff, DANIELLE BOLICH, and
others lawfully using the premises, the duty to use reasonable care, to maintain and keep said
premises in a safe condition, free of any defects and any other unsafe conditions or matter on the
premises, including but not limited to properly providing land and/or ski slopes and/or walking
areas free of obstacles and/or defects that might cause injury to said plaintiff and/or others.

29. In violation of said duty, the defendants, CAMELBACK, it agents, servants and/or
employees, A/K/A CAMELBACK SKI RESORT, it agents, servants and/or employees,
AND/OR XYZ CORPORATION, A_ FICTITIOUS NAME, AND/OR- ABC
CORPORATION, A FICTITIOUS NAME, negligently, carelessly and in disregard of said duty,
permitted the premises to become and remain in an unsafe condition and in such a manner as to
create a nuisance and hidden trap by failure to properly maintain the ski slopes and/or walking areas
on the premises; failing to repair or correct an unsafe condition on the premises; as well as failure to
warn plaintiff and others of the dangerous conditions on the premises, more specifically, failing to
properly maintain the ski slopes and/or walking areas, and/or permitting debris, including but not
limited to a snow and/or ice covered brick, to remain on the premises, causing an unsafe condition
to the plaintiff and/or others using the premises.

30. Defendants, their agents, servants and employees, further negligently, carelessly and in
disregard to said duty, permitted the premises to remain in an unsafe condition and in a manner as
to create a nuisance and hidden trap and to render said premises unsafe to persons lawfully thereon,

including the plaintiff, DANIELLE BOLICH, who was caused to fall down the hill and/or
Case 3:21-cv-00817-MEM Document1 Filed 01/22/21 Page 9 of 15

walkway and crashed into a snow and/or ice covered brick, and/or other defect, on the premises,
was jolted and/or thrown, thereby causing the plaintiff, DANIELLE BOLICH, to sustain severe
disabling personal injuries, on the aforementioned premises, by reason of an improperly maintained
ski slope and/or walkway; and/or other defects such as a snow and/or ice covered brick.

31. By virtue of all of the aforesaid, the plaintiff, DANIELLE BOLICH, was severely and
permanently injured, suffered severe shock to her nervous system, has undergone and in the future
will continue to undergo great pain and suffering, has and is unable to attend to her usual duties and
occupation and has, is and will in the future be compelled to expend diverse sums of money to cure
herself of said injuries.

WHEREFORE, plaintiffs, DANIELLE BOLICH and WILLIAM BOLICH, her
husband, demand judgment against the defendants, CAMELBACK, it agents, servants and/or
employees, A/K/A CAMELBACK SKI RESORT, it agents, servants and/or employees,
AND/OR XYZ CORPORATION, <A_ FICTITIOUS NAME, AND/OR- ABC
CORPORATION, A FICTITIOUS NAME, jointly and severally for damages, interest, counsel
fees and costs of suit.

FOURTH COUNT

32. Plaintiffs, DANEILLE BOLICH and WILLIAM BOLICH, her husband, repeat and
reiterate each and every allegation contained in the “Introduction” through the Third Counts as if
fully set forth herein at length.

33. At the aforesaid time and place, the plaintiff, DANIELLE BOLICH, was lawfully on the
premises of the defendants, CAMELBACK, it agents, servants and/or employees, A/K/A
CAMELBACK SKI RESORT, it agents, servants and/or employees, AND/OR XYZ

CORPORATION, A_ FICTITIOUS NAME, AND/OR ABC CORPORATION, A
Case 3:21-cv-00817-MEM Document1 Filed 01/22/21 Page 10 of 15

FICTITIOUS NAME, known, operated and controlled and maintained by the defendants when
she was caused to fall down the hill and/or walkway on the premises, and crashed into a snow
and/or ice covered brick, and/or other defect, on the premises, be jerked and/or jolted about and
twisted, thereby suffering severe and disabling injuries to her person due to the negligence of the
defendants.

34. The defendants, AMELBACK, it agents, servants and/or employees, A/K/A
CAMELBACK SKI RESORT, it agents, servants and/or employees, AND/OR XYZ
CORPORATION, A FICTITIOUS NAME, AND/OR ABC CORPORATION, A
FICTITIOUS NAME, were negligent in that they:

A. Failed to warn of the hidden dangers on their property.

B. Did not keep the premises in a safe condition, including but not limited to permitting
debris to remain in and about the premises, namely a snow and/or ice covered brick;

C. Did not exercise proper care.

D. Caused a dangerous and hazardous condition to exist.

E. Allowed a nuisance to exist.

F. Failed to provide proper, safe and clear access to persons allowed and/or invited to use
their property and/or premises; and

G. Was otherwise negligent with regard to their premises, including the maintenance of the
ski slope and/or walkways on the premises.

35. As a result of the negligence of the defendants, AMELBACK, it agents, servants and/or
employees, A/K/A CAMELBACK SKI RESORT, it agents, servants and/or employees,
AND/OR XYZ CORPORATION, A_ FICTITIOUS NAME, AND/OR- ABC

CORPORATION, A FICTITIOUS NAME, aforesaid, the plaintiff, DANIELLE BOLICH, was

10
Case 3:21-cv-00817-MEM Document1 Filed 01/22/21 Page 11 of 15

caused to suffer and sustain severe and disabling injuries, has been and will, in the future, be caused
to obtain medical treatment and has been and will in the future be caused to lose time from her
employment and activities, and has been and will in the future be caused to refrain from her normal
pursuits.

WHEREFORE, plaintiffs, DANIELLE BOLICH and WILLIAM BOLICH, her
husband, , demand judgment against the defendants, AMELBACK, it agents, servants and/or
employees, A/K/A CAMELBACK SKI RESORT, it agents, servants and/or employees,
AND/OR XYZ CORPORATION, A’ FICTITIOUS NAME, AND/OR- ABC
CORPORATION, A FICTITIOUS NAME, for compensatory damages, together with interest
and costs of suit.

FIFTH COUNT
LOSS OF CONSORTIUM — PLAINTIFF WILLIAM BOLICH

36. Plaintiffs, DANEILLE BOLICH and WILLIAM BOLICH, her husband, repeat and
reiterate each and every allegation contained in the “Introduction” through the Fourth Counts as if
fully set forth herein at length.

37. On or about the 30th day of January, 2019, and at all times herein referred to, the
Plaintiff, DANIELLE BOLICH, during the course of a normal ski event on the Defendants’
premises located at 301 Resort Drive, Tannersville, Pa. 18372, was leaving the ski slopes when she
was caused to fall down hill and crashed into a snow and/or ice covered brick, causing Plaintiff,
DANIELLE BOLICH, to sustain severe disabling injuries to her person, as a result of the

negligent, dangerous, defective and poorly maintained ski slope.

1]
Case 3:21-cv-00817-MEM Document1 Filed 01/22/21 Page 12 of 15

38. The defendants, JOHN OR JANE DOES 1 - 10, were responsible for the maintenance of
the ski slopes and walking areas, which are for the purpose of entertainment and sport use to the
public.

39. On or about the 30th day of January, 2019, the Plaintiff, DANEILLE BOLICH, residing at
7 Sue Court, in the Township of Mount Olive, County of Morris, State of New Jersey, was leaving
the ski slopes on the premises of the defendants, when she was caused to fall down a hill, crashing
into a snow and/or ice covered brick.

40. At the same time and place aforesaid, the plaintiff, WILLIAM BOLICH, is the husband of
the Plaintiff, DANIELLE BOLICH, and as such, is entitled to her services, society,
companionship and consortium.

41. As aresult of the negligence of the defendants, CAMELBACK, it agents, servants and/or
employees, A/K/A CAMELBACK SKI RESORT, it agents, servants and/or employees,
AND/OR XYZ CORPORATION, A_ FICTITIOUS NAME, AND/OR- ABC
CORPORATION, A FICTITIOUS NAME, JOHN or JANE DOES 1 -10, the plaintiff,
WILLIAM BOLICH, has been deprived of the services, society, companionship and consortium
of the plaintiff, DANIELLE BOLICH.

WHEREFORE, plaintiffs, DANIELLE BOLICH and WILLIAM BOLICH, her
husband, demand judgment against the defendants, CAMELBACK, it agents, servants and/or
employees, A/K/A CAMELBACK SKI RESORT, it agents, servants and/or employees,
AND/OR XYZ CORPORATION, <A_ FICTITIOUS NAME, AND/OR ABC
CORPORATION, A FICTITIOUS NAME, JOHN or JANE DOES 1 -10, and in the
alternative, for such sum as would reasonably and properly compensate them in accordance with

the laws of the State of New Jersey, together with interest and costs of suit.

12
Case 3:21-cv-00817-MEM Document1 Filed 01/22/21 Page 13 of 15

JURY DEMAND
Plaintiffs hereby demand a trial by jury of six (6) on all issues raised herein.
DESIGNATION OF TRIAL COUNSEL
Pursuant to the provisions of Rule 4:25-4, the Court is advised that ALEXANDER J.
RINALDI, ESQ. of the firm of SALNY REDBORD AND RINALDI, is hereby designated as trial
counsel on behalf of the plaintiffs, DANEILLE BOLICH and WILLIAM BOLICH.
SALNY REDBORD AND RINALDI

Attorneys for Plaintiffs

BY: —_/s/Alexander J. Rinaldi
DATED: ALEXANDER J. RINALDI, ESQ.

 

NOTICE PURSUANT TO RULES 1:5-A(a) and 4:17-4(c)

PLEASE TAKE NOTICE that the undersigned attorney does hereby demand, pursuant to
the above cited Rules of Court, that each party herein serving pleadings and Interrogatories, and
receiving answers thereto, shall serve copies of all such pleadings and answered Interrogatories,
and all documents, papers and other material referred to therein, received from any party, upon
the undersigned attorney.

TAKE FURTHER NOTICE that this is a continuing demand.

DEMAND FOR DISCOVERY OF INSURANCE COVERAGE

Pursuant to Rule 4:10-2(b), demand is hereby made that you disclose to the undersigned
whether there are any insurance agreements or policies under which any personal firm carrying on
in the insurance business may be liable to satisfy part or all of the judgment which may be entered

into this action, or to indemnify or to reimburse for payments made to satisfy the judgment.

13
Case 3:21-cv-00817-MEM Document1 Filed 01/22/21 Page 14 of 15

If the answer is "Yes", forward a copy of each to the undersigned or, in the alternative, state,
under oath or Certification:
(A) Number;
(B) Name and address of insurer;
(C) Inception and expiration date;
(D) Names and addresses of all persons insured thereunder;
(E) Personal Injury limits;
(F) Property Damage limits;
(G) Medical Payment limits;
(H) Name and address of person who has custody and possession thereof; and
(I) Where and when each policy can be inspected and copied.
SALNY REDBORD AND RINALDI
Attorneys for Plaintiffs
BY:__/s/Alexander J. Rinaldi
DATED: ALEXANDER J. RINALDI, ESQ.
DEMAND FOR CERTIFIED ANSWERS TO FORM INTERROGATORIES and RULE 26
DISCLOSURES
Plaintiffs herewith demand Certified answers to form Interrogatories, and to Rule 26
Disclosures, within the time prescribed pursuant to Rules of Court, by each defendant and co-
defendant named herein.
SALNY REDBORD AND RINALDI

Attorneys for Plaintiffs

BY: /s/ Alexander J. Rinaldi
DATED: ALEXANDER J. RINALDI, ESQ.

14
Case 3:21-cv-00817-MEM Document1 Filed 01/22/21 Page 15 of 15

CERTIFICATION
Pursuant to R.4:6-1, I hereby certify that the matter in controversy is not the subject of any
other action pending in any Court or of a pending arbitration proceeding, or whether any other
action or arbitration proceeding is contemplated, nor is counsel aware of any non-party who
should be joined in this action. I further certify that should counsel become aware of any related
matter, the court will be advised.
SALNY REDBORD AND RINALDI

Attorneys for Plaintiffs

BY: = /s/ Alexander J. Rinaldi
DATED: ALEXANDER J. RINALDI, ESQ.

 

15
